Opinion of the Court by
Judd, C. J.
The plaintiff' brought his action at this term to recover from the administrator of Kauo, lately deceased, the sum of §322.50, §312 of which was claimed for board and lodging furnished the deceased for six:years preceding his death, and care of his land at §1 per week ; also §7.50 for a copy of a royal patent, and §3 for digging: deceased’s grave.
The jury was waived, and the presiding Justice rendered judgment for defendant, which is excepted to by the plaintiff' as being contrary to the law and the evidence.
It seems that the deceased had lived with plaintiff' for thirteen years up to the time of his death, being a distant relative- of his. He shared somewhat in the work of cultivation and preparing, food for the household, sold flowers from the garden, and lived in this manner without objection, no claim for' board or lodging ever having been made against *570him by the plaintiff; in fact, the plaintiff says he never expected pay. The- plaintiff was on friendly terms with deceased all the while, though he now says he was indolent, and a pleasure-loving- man.
S. B. Dole, for plaintiff.
J". M. Davidson, for defendant.
Honolulu, January 29, 1883.
No express promise to pay was made by the deceased, and we think that all the- circumstances of this case negative the idea that a promise to pay for board and lodging can be-implied.
An assumpsit, especially when the habits of Hawaiians as to such hospitalities are considered, cannot be implied- from the facts of this ease.
The parties did not act as they would have actecf if the expectation of paying for board existed.
As to the other items in the bill of particulars, we understand the Court directed the administrator to pay them.
A judgment for these amounts could not carry costs.
The exceptions are not overruled.